tax_exempt_and_government_entities_division date ct sin -0512 department of the treasury internal_revenue_service washington d c no third party contacts t eo b2 employer_identification_number lege id z l z l o l w l d dear sir or madam we have considered your form_1024 application_for exemption under sec_501 of the internal_revenue_code along with the private letter rulings you requested on date we sought assistance from chief_counsel corporate_division regarding your request for a ruling that your conversion from a taxable corporation to a tax-exempt_organization will not cause recognition of gain_or_loss under sec_1_337_d_-4 of the income_tax regulations and have incorporated that assistance herein you were created in a as a result of the consolidation of m and n two pre-existing corporations both of these corporations had been in existence prior to m was recognized as tax-exempt under sec_501 of the code until b at which time the irs retroactively revoked its exemption you as the successor of m have been treated as a taxable corporation since a and have filed a form_1120 annually your purposes as set forth in m's initial charter and carried forward in your articles of incorporation include e the promotion and development of the use understanding and appreciation of the language literature drama music art history phitosophies values and other elements of the c culture the enhancement and extension of the principles of democracy which foster freedom of the aa individual with equal rights for all regardless of race color sex or creed and the support of all lawful efforts to achieve for labor improved standards of living and general economic security and the opposition to any use of force and violence against such aims when exerted by totalitarian or dictatorship governments and groups of all kinds whether communists fascist and otherwise the education and development of ail cultural minorities within a democratic society by all lawful and democratic means in order to effect the preservation and enhancement of their respective mores values and cultures all to be carried out in furtherance of an ethical and viable pluralistic civilization based upon a concern for the public welfare and encompassing the philosophy of humanism and the fundamental rights of man and social justice and the promotion and diffusion especially among the c people in the united_states of a general knowledge of literature economic social political and historical science and other useful information by any and all available media of communication and the assistance including financially of other progressive civic scientific economic philanthropic and similar movements and organizations in the public social welfare e since a you have continued to publish newspapers papers in several languages you have also owned and operated a popular radio station station the papers have historically played - and continue to play - an important role in the lives of the american c people and new c immigrants you have indicated that the publishing function has consistently operated at a substantial loss the station in contrast has evolved from its roots as a forum for progressive ideas and programs aimed at various immigrant and ethnic cultures and is currently operated in a manner similar to other commercial radio stations the revenues generated by the station have been used to subsidize the papers in order to concentrate on the publication of the papers and other social welfare activities consistent with your mission you decided to discontinue the operation of the station and to re-apply for exemption as an organization described in sec_501 of the code you did not have to amend your charter nor transfer assets to another entity however to obtain tax exemption you had to discontinue operating the station by either leasing its airtime to a station operator or selling the station on b you entered into a local marketing agreement lma with programmer that provides both a license for programmer to use the airtime on the station for two years in exchange for a royalty and an option option that allows programmer to negotiate the programmer's purchase of the station's operating_assets from you for a fixed purchase_price at any time during the two- year term the lma will not take effect until after the tax rulings requested in this case are issued and certain regulatory approvals are obtained for the option which if the lma goes into effect you will retain whether or not programmer exercises the option the lma states that upon exercise of the option the parties must negotiate in good_faith the sale of the station the lma specifies several terms in addition to the price that would govern such purchase if the option is exercised but an agreement is not reached programmer can extend the license for five years in exchange for an additional royalty in the event you default under the lma programmer has a right of specific performance programmer agreed to pay a premium you have also represented that a to the best of your knowledge and belief the exercise price of the option represents the fair_market_value of the station b to the best of your knowledge and belief the royalty payments specified in the lma represent the fair_market_value of the right to use the airtime of the station under the terms of that agreement under the lma the programmer will develop the programming to be broadcast and collect all commercial advertising and revenues for its own account you will continue to retain legal and beneficial_ownership of the station during the term of the lma but will not be involved in the management of the programmer or in the formulation of its programs you state that your activities will be limited solely to those necessary to comply with fcc rules and regulations and the terms of your fcc license you will perform the following activities employ a general manager gm to report to and carry out your obligations under the fcc license the gm will not provide services to the lessee and will have no employment consulting or other material relationship to the lessee employ at least one full time employee to assist the gm in performing your obligations under the fcc license this includes maintaining the station’s transmission facilities retain ultimate control_over the operation of the station in accordance with the fcc license maintain a main studio consistent with the license requirements at which the gm and employee of the station will be available during normal business hours comply with the fcc requirements with respect to the ascertainment of community problems needs and interests and the broadcast of programming responsive thereto and timely prepare and place in the station's public inspection files appropriate documentation thereof and comply with all fcc requirements that are applicable to the operation of the station the programmer will be responsible for the programming and utilization of air time while you remain responsible for ensuring the programmer's performance under the lma and that its use of the air time is consistent with the license requirements to fulfill the public programming requirement you will retain the use of one hour of broadcast time per week for non-commercial programming you have asked that we issue the following rulings that payments from the programmer of the station that are attributable to the licensing of the station’s broadcast rights will be treated as royalties under sec_512 of the code and neither such payments nor any deductions directly connected with such payments will be taken into account in determining your unrelated_business_taxable_income ubti that gain_or_loss from the sale of the station after you have been recognized as exempt under sec_501 of the code will be treated as gain_or_loss described in sec_512 and not taken into account in determining ubti when you converted from a taxable corporation to an exempt entity you fell within sec_1_337_d_-4 of the regulations so that you will not be treated as if you transferred all of your assets in a taxable transaction on d based on your form_1024 and subsequent submissions the internal_revenue_service recognized you as exempt under sec_501 of the code effective that date the basis for this recognition is that you will no longer be operating the commercial radio station your primary remaining activity will be the non-commercial publication and distribution of the papers you have represented that the papers will continue to have an ethnic and cultural focus and will continue to fulfill an important role in the lives of the american c people and new c immigrants in addition to the non-commercial publication of the papers you will expand your other social welfare activities including education and outreach to the various communities served by the papers and educational forums on topics of general interest in the field of c studies you will continue to collaborate with and provide support to other nonprofit tax-exempt organizations active in preserving and maintaining the c language and culture and the cultures of immigrant c populations sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_512 of the code provides that one of the modifications to be taken into account in determining unrelated_business_taxable_income is that all royalties including overriding royalties wnether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income shall be excluded however if royalty income is derived from debt-financed_property sec_514 or controlled organizations sec_512 it is included in computing ubti to the extent provided in those sections sec_1 b -i of the income_tax regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all of the facts and circumstances of each case a royalty is generally defined as a payment for a licensee's valuable right to use the property of another without requiring any significant action on the part of the party offering the use of the right revrul_81_178 1981_2_cb_135 supports this view and defines a royalty as any payment received in consideration for_the_use_of a valuable intangible_property right whether or not payment is based on the use made of such property for example the rev_rul lists items such as trademarks trade names service marks and members names photos and facsimile signatures as the type of intangibles that payments for_the_use_of which would constitute royalties payments for personal services provided in connection with the granting of olf such rights are not royalties under sec_512 of the code such income and related expenses must be taken into account in computing the organization's unrelated_business_taxable_income under sec_512 under the lma effective d the programmer has full availability of the station's air time except for one hour per week the programmer is responsible for the operation and maintenance of the station your responsibilities are limited to ensuring compliance with your obligations under the fcc requirements and your fcc license in this regard your rights under the lma are similar to those retained by the organization described in revrul_81_178 situation which involved the maintenance of certain quality control rights and the ability to approve the quality and style of the licensed property the right granted to the programmer under the lma to use your radio broadcast capacity is intangible_property we conclude therefore that the payments you received for the rights granted the programmer are royalties within the meaning of sec_512 of the code you have represented that this income is not from debt-financed_property and the programmer is not a controlled organization should not be taken into account in determining your ubti accordingly such payments and directly connected deductions sec_512 of the code provides that in computing the ubti of an exempt_organization there shail be excluded all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of business you have represented that following the recognition of your exempt status you expect to sell the station either pursuant to the purchase option contained in the lma or in a separate transaction unrelated to the lma a sale of the station would include the following assets and properties your fcc license your interest in the transmitter site and the transmitter towers and station and broadcast equipment none of these properties would be categorized as stock_in_trade or other_property includible in inventory or property_held_primarily_for_sale to customers in the ordinary course of business the station would be treated as a capital_asset under sec_1221 property used in a trade_or_business under sec_1231 or other_property that is not either inventory type property or property_held_for_sale to customers in the ordinary course of business sec_1 b d of the regulations provides that the exclusion from the computation of ubti does not apply to the gain derived from the sale_or_other_disposition of debt-financed_property you have represented that your indebtedness consists of accounts_payable to trade creditors and accrued expenses attributable to the day-to-day operations of your current business no indebtedness is acquisition_indebtedness as defined in sec_514 nor does any property you hold that is subject_to sale under the lma constitute debt-financed_property as defined in sec_514 accordingly we rule that any gain_or_loss from your sale of the station will be treated as gain_or_loss described in sec_512 of the code and will not be - taken into account in determining your ubti under sec_512 sec_337 authorizes regulations to prevent avoidance of the repeal of the general_utilities_doctrine including prevention of the circumvention of those provisions through the use of a tax-exempt_entity under sec_1_337_d_-4 of the regulations if a taxable corporation transfers all or substantially_all of its assets to a tax-exempt_entity the taxable corporation generally must recognize gain_or_loss as if the assets transferred were sold at their fair market values under sec_1_337_d_-4 a taxable corporation’s change in status to a tax- exempt entity generally will be treated as if it transferred all its assets to a tax-exempt_entity in a transaction subject_to gain_or_loss recognition sec_1_337_d_-4 of the regulations provides that sec_1_337_d_-4 does not apply to a corporation that was previously tax-exempt under sec_501 or that applied for but did not receive recognition of exemption under sec_501 before date if such corporation is tax-exempt under sec_501 within three years from date based solely on the information submitted we rule that you are a corporation described in sec_1_337_d_-4 because you were previously exempt and re-obtained tax- exempt status within three years from date accordingly your sale of the station after that date will not be treated as if you transferred all of your assets in a taxable transaction pursuant to sec_1_337_d_-4 and d -4 a we express no opinion as to whether a if the option is exercised by programmer and the station is sold your receipt of the proceeds from the sale of the radio station will be treated as gain_or_loss before your change in status to a tax-exempt_entity and b whether or not the option is exercised whether the premium paid for the option by programmer upon the exercise lapse or disposition of the option will be treated as income gain_or_loss before your change in status to a tax-exempt_entity in addition we express no opinion on the tax treatment of your change in status to a tax-exempt_entity the airtime license for the station or the possible sale of the station under other provisions of the code or regulations including provisions relating to depreciation_recapture or investment_credit recapture or the tax treatment of any condition existing at the time of or effect resulting from the transaction not specifically covered by the above ruling except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based 2oz this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group
